Citation Nr: 1719796	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-18 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina denying service connection for sleep apnea.  


FINDING OF FACT

Obstructive sleep apnea had its onset during service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159 and 3.326(a).  In the decision below, the Board grants service connection for sleep apnea.  In light of this favorable decision, the Board finds that all notification and development action necessary to fairly adjudicate the appeal without prejudice have been accomplished.  

The Veteran seeks service connection for sleep apnea based on in-service onset.  Importantly, in his September 2010 claim, he separately listed service-connection claims for sleep apnea and an undiagnosed respiratory condition associated with his exposure to environmental hazards while deployed to Southwest Asia.  Specifically, he submitted private treatment records showing diagnosis for obstructive sleep apnea based on a December 2004 sleep study, and several lay statements attesting to in-service onset for his symptoms prior to his deployment to Southwest Asia.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met and the appeal will be allowed.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  There must be:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - also known as the "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board will address each of the three elements of direct service connection in turn.  Initially, the Veteran's private treatment records verify his current diagnosis for obstructive sleep apnea.  Again, the Veteran submitted the December 2004 sleep study from Onslow Memorial Hospital with his March 2012 notice of disagreement.  The Veteran had a subsequent sleep study in April 2011 following his September 2010 claim, affirming this diagnosis.  Therefore, the Veteran has a current disability.  See Holton, 557 F.3d at 1366.

Next, the Board must address the element of an in-service event or injury.  The Veteran submitted four lay statements with his March 2012 notice of disagreement, reporting daytime hypersomnolence as early as 1980.  RT specified that he had known the Veteran since 1980, and had observed him falling asleep in the middle of sedentary activities such as sitting at his desk or having a conversation over dinner.  RT's statement further described snoring when the fell asleep like this.  HDN and HCF similarly described knowing the Veteran since the 1980s, and witnessing episodes of daytime hypersomnolence.  REH also reported knowing the Veteran since the mid 1980s, and witnessing episodes of daytime hypersomnolence.  REH additionally described deploying with the Veteran to Saudi Arabia in 1990, and hearing him snore excessively when they shared a tent there.  REH detailed that everyone in the tent needed to get to sleep before the Veteran did, in order to avoid being kept awake by his snoring.  

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The symptoms of excessively loud snoring, and day time hypersomnolence are readily observable features of sleep apnea, and the Veteran's fellow service members are therefore competent to report as to these symptoms.  

In the evaluation of the evidence, VA adjudicators may properly consider internal inconsistencies, facial implausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  These lay statements are consistent with each other, as well as the Veteran's own statements regarding the in-service onset for symptoms such as fatigue in the 1980s at the May 2011 VA examination.  Accordingly, the Board finds the statements made both by the Veteran at the May 2011 VA examination and by his fellow service members in writing both competent and significantly credible.  Thus, there is in-service incurrence of symptoms of sleep apnea, including daytime hypersomnolence and excessive snoring.  See Holton, 557 F.3d at 1366.  

Third, the lay statements by the Veteran's fellow service members, submitted in March 2012, also described that these symptoms continued throughout service in the 1990s.  Moreover, the Veteran described seeking private treatment for fatigue upon his separation from service in 2001 at the September 2014 VA examination.  Lay testimony as to treatment is competent as a factual matter, with first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Finally, the Veteran's wife detailed that he was a loud snorer and breathed deeply during sleep.  She accompanied him to the May 2011 VA examination, and recalled that prior to his use of the CPAP machine upon diagnosis in 2004; he would fall asleep suddenly during the day.  Thus, these symptoms clearly continued from their onset in 1980s through the Veteran's diagnosis for obstructive sleep apnea in December 2004.  See Layno, at 469 (providing that lay testimony regarding observations of symptoms may provide sufficient support for a claim of service connection).  

The Veteran's service personnel records are not in the claims file.  However, his DD 214 documents his service in Southwest Asia, and he reported deployment to the Persian Gulf region from December 1990 to July 1991 at a September 2014 VA examination.  The lay statements indicate that the Veteran's symptoms of sleep apnea, daytime hypersomnolence and loud snoring, pre-dated his deployment to Southwest Asia.  Together, these statements and service records support in-service onset for sleep apnea prior to deployment to the Persian Gulf Region in 1990.  

Accordingly, there is a current disability, which began during active service, and has continued since that time.  See Holton, 557 F.3d at 1366.  There is no basis to doubt the credibility of the Veteran's reported history, including his contention that these symptoms began prior to his deployment to Southwest Asia.  Indeed, he has never claimed this condition as an undiagnosed illness associated with that deployment.  In fact, the Veteran has made other claims on that basis, but has also consistently differentiated his service-connection claim for sleep apnea based on the in-service onset of his symptoms prior to his deployment to Southwest Asia.  Consequently, affording the Veteran the benefit of the doubt, the Board finds that the nexus requirement has been met.  See Davidson at 1316 (rejecting the view that medical evidence is required to establish nexus).  

In rendering such decision, the Board acknowledges that there are negative medical opinions of record.  The May 2011 VA examiner offered a negative medical nexus opinion, finding that obstructive sleep apnea is a diagnosable condition, and that the medical literature does support obstructive sleep apnea as a condition related to Gulf War exposures.  However, this ignores the Veteran's competent and credible lay statements as to in-service onset prior to his deployment to Southwest Asia at that examination.  See Dalton v. Peake, 21 Vet. App. 23 (2007) (noting that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination)).  

A September 2014 VA opinion attributed the Veteran's fatigue to his sleep apnea, but did not address the etiology of the sleep apnea itself.  

Accordingly, after affording the Veteran the benefit of the doubt, the evidence indicates that the Veteran's obstructive sleep apnea is related to his military service.  The Board concludes that service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for obstructive sleep apnea is granted.  




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


